EXHIBIT 10.1

 

[SUPERVALU Letterhead]

 

Corporate Offices
PO Box 990
Minneapolis, MN  55440
(952) 828-4000

 

January 10, 2013

 

Sam Duncan
8612 NW 21st Avenue

Vancouver. WA 98665

 

Dear Sam:

 

We are pleased to outline the terms of your employment in the position of
President and Chief Executive Officer of SUPERVALU INC (the “Company”) beginning
as of the Commencement Date (as defined below).  We look forward to benefiting
from your experience, knowledge and leadership in your new role with the
Company.  This letter agreement will become effective coincident with, and is
contingent upon the earlier to occur of, the “Offer Closing” and the “Issuance”
(each as defined in Tender Offer Agreement, by and between Symphony Investors
LLC and the Company, dated as of January 10, 2013 (the “Tender Offer
Agreement”)).  If the Offer Closing and the Issuance do not occur, this letter
agreement will be void ab initio and of no force or effect.

 

The specific terms of your employment are as follows:

 

TERM:  This letter agreement shall have a three-year term, beginning on the
earlier of (i) the “Offer Closing Date” (as defined in the Tender Offer
Agreement) and (ii) the date of the Issuance (in the case of either (i) or (ii),
the “Commencement Date”) and ending on the third anniversary of the Commencement
Date, unless terminated earlier by either party at any time and for any reason
(the “Term”).  The Term is subject to extension only by a mutual, written,
signed agreement by you and the Company.

 

POSITIONS AND DUTIES:  While you are employed during the Term, you will
(i) serve in the positions of President and Chief Executive Officer of the
Company, (ii) have authority, duties and responsibilities that are commensurate
with such positions and as are customarily exercised by a person holding such
positions in an organization of a similar size and nature to the Company,
including, without limitation, (A) overall responsibility for leading and
supervising all of the Company’s businesses and operations, (B) responsibility
for developing, refining and implementing the Company’s strategic plans,
(C) hiring, supervising and firing of your direct

 

--------------------------------------------------------------------------------


 

reports, and (D) such other duties as the Board of Directors of the Company (the
“Board”) may assign to you from time to time, and (iii) report directly to the
Board.  In addition, the Board will take such action as may be necessary to
appoint or elect you as a member of the Board as soon as practicable following
the appointment of the two Additional Directors (as defined in the Tender Offer
Agreement).  Thereafter, during the Term, the Board will nominate you for
re-election as a member of the Board at the expiration of your then-current term
and at the expiration of each term thereafter.

 

SIGNING BONUS:  You will be paid a signing bonus of $500,000 to be paid within
thirty days following the Commencement Date.  This signing bonus is subject to
all applicable taxes and withholdings.

 

SALARY:  You will earn a base salary while you are employed by the Company
during the Term at an annualized rate of $1,500,000 (subject to applicable taxes
and withholdings) (“Base Salary”), which will be paid in substantially equal
installments in accordance with the Company’s payroll policies.

 

CASH BONUS:  You will have the opportunity to earn a bonus for each fiscal year
of the Company that you are employed by the Company during the Term, with a
minimum of zero, a target of 100% of your Base Salary and a maximum of 200% of
your Base Salary, to be paid not later than 2-1/2 months following the end of
such fiscal year (subject to your continued employment through such payment
date).  The bonus shall be based on the attainment of performance goals proposed
by the Company’s management to, and subject to the final approval of, the
Leadership Development and Compensation Committee of the Board (the
“Compensation Committee”) and shall be pro-rated on a linear basis for levels
attained between the minimum, target and maximum.

 

INITIAL EQUITY GRANT:  On the Commencement Date, the Company will grant you
stock options to acquire 1,500,000 shares of Company common stock (the “Initial
Stock Options”) pursuant to the terms and conditions of the Company’s 2012 Stock
Plan (the “2012 Plan”) with an exercise price equal to the closing price of a
share of Company common stock on the New York Stock Exchange on the grant date. 
The Initial Stock Options shall have the same terms and conditions as stock
options generally granted during the Company’s fiscal year ending February 22,
2014 (“FY 2014”) to other executives of the Company under the 2012 Plan;
provided, that, the Initial Stock Options shall vest in three equal annual
installments on each anniversary of the grant date, with accelerated vesting of
the Initial Stock Options upon the achievement of a per share price of Company
common stock (such price, and the duration for which it must be maintained, to
be established by the Compensation Committee and reflected in the Initial Stock
Options grant agreement), in each case subject to continued employment through
the applicable vesting date.

 

ANNUAL EQUITY GRANTS:  As soon as practicable following the Commencement Date,
the Company shall grant you an annual equity award for FY 2014 in the form of
stock options and/or performance shares, with the grant date fair value,
allocation between stock options and performance shares, performance metrics and
other terms and conditions to be determined by the

 

2

--------------------------------------------------------------------------------


 

Board or the Compensation Committee (as constituted following the Commencement
Date).  For any fiscal years of the Company following FY 2014, the Company will
grant you annual equity awards in the form of stock options and/or performance
shares at the same time as annual equity awards are granted to similarly
situated executives of the Company if you remain employed with the Company on
such grant date, with the grant date fair value, allocation between stock
options and performance shares, performance metrics and other terms and
conditions to be determined by the Board or the Compensation Committee.

 

Equity Awards Holding Period.  You acknowledge and agree that you are
(i) subject to the Company’s Executive Stock Ownership and Retention Program, as
in effect from time to time, and (ii) required to hold all shares of Company
common stock that you receive either (A) upon the exercise of stock options or
(B) the vesting of any equity awards other than stock options, in each case for
a one-year period following the exercise date or vesting date (the “Holding
Period Requirement”), as applicable; provided, however, that the Holding Period
Requirement will not apply to any shares of Company common stock that you elect
to dispose of in order to pay the exercise price of stock options or satisfy
income and employment tax liabilities with respect to such exercise or vesting
(to the extent permitted by the terms of the 2012 Plan or the applicable award
agreements).

 

BENEFITS:  In addition to your compensation described in the preceding
paragraphs, you will be able to participate in the Company’s comprehensive
benefits programs.  These programs are summarized in a document that you will
receive from the Company.  You will also be entitled to reasonable personal use
of the Company’s aircraft as approved by the Compensation Committee, provided
that you will be responsible for all taxes incurred by you in connection with
any such use.

 

REIMBURSEMENT OF EXPENSES:  The Company will pay or reimburse you for all
reasonable travel and other business related expenses incurred by you in
performing your duties as President and Chief Executive Officer in accordance
with the Company’s policies and procedures as in effect from time to time;
provided, however that the Company will not reimburse you for living expenses
incurred by you in Minnesota or elsewhere.

 

PAID TIME OFF:  The Company has a Paid Time Off (PTO) policy that provides a
bank of paid time for needs such as vacation, personal illness, family
needs, etc.  You will be eligible for 27 days of PTO annually, which will be
prorated during your first year of employment based on the Commencement Date.

 

EXECUTIVE DEFERRED COMPENSATION PLAN:  You will be eligible to participate in
the Company’s Executive Nonqualified Deferred Compensation Plan which provides
pretax deferrals of your base salary, as well as tax deferred growth and
credited interest.  Enrollment in this plan occurs in December of each year.

 

NO OTHER ARRANGEMENTS:  You represent and warrant that as of the date hereof,
except as previously disclosed to the Company in writing, you (i) are not party
to any agreements or compensatory arrangements with Cerberus Capital Management,
L.P., Albertson’s, LLC or any

 

3

--------------------------------------------------------------------------------


 

of their respective affiliates (each, a “Buyer Entity” and, collectively, the
“Buyer Entities”), and (ii) do not have any investments in or with any of the
Buyer Entities.  Furthermore, you acknowledge and agree that, from the date
hereof and through the Commencement Date and at any time while you are employed
by the Company, you will not enter into or become a party to any agreements or
compensatory arrangements with a Buyer Entity and you will not make any
investments in or with a Buyer Entity,  in each such situation without the prior
consent of the Board.

 

MISCELLANEOUS:  Your employment with the Company will be “at will.”  “At-will”
means that either you or the Company are free to terminate the employment
relationship at any time, for any reason. This letter agreement does not change
the nature of your “at-will” employment and does not guarantee employment for
any specific period of time.  Your status as an “at-will” employee cannot be
modified except by written agreement signed by the Chair of the Compensation
Committee.  Your employment is conditional upon your successful completion of
the required drug screen and/or background check and your failure to
successfully complete the foregoing shall result in this letter agreement being
void ab initio and of no force or effect.  The Company maintains an Executive &
Officer Severance Pay Plan and should your employment be terminated (other than
under circumstances entitling you to severance benefits under your COC
Agreement) your eligibility for severance will be determined under the terms of
that plan, as in effect at the time of such termination of employment.  In
addition, you will be provided with a COC Agreement, with terms consistent with
COC Agreements of other senior executives of the Company, that will become
effective on the Commencement Date.  In the event that you become entitled to
severance payments or benefits under the Executive & Officer Severance Pay Plan
or the COC Agreement, as applicable, such payments and benefits will be your
sole and exclusive severance payments and benefits and you will not be entitled
to any other severance payments or benefits from the Company, including, without
limitation, continued base salary or bonus entitlements pursuant to this letter
agreement.  For the avoidance of doubt, the transactions contemplated by the
Tender Offer Agreement and any related transaction shall not constitute a Change
of Control for the purposes of your COC Agreement.

 

NON-COMPETE, NON-SOLICITATION, CONFIDENTIALITY AND MANDATORY ARBITRATION:  By
accepting this offer, you agree to the Confidentiality, Non-Compete, and
Non-Solicitation provisions contained in the “Terms and Conditions of
Employment” attached as Exhibit A, and that are incorporated herein by
reference.  You also agree that any and all employment disputes occurring during
or after your employment with the Company are subject to mandatory arbitration
as set forth in the “Terms and Conditions of Employment”.

 

LEGAL FEES:  Upon presentation of appropriate documentation, the Company will
pay or reimburse you for your reasonable counsel fees incurred in connection
with the negotiation and documentation of this letter agreement up to a maximum
of $50,000 in the aggregate.

 

ENTIRE AGREEMENT:  This letter agreement is intended to be the entire agreement
between the Company and you with respect to the matters described herein.  No
waiver or modification shall be valid unless made in writing, signed by both you
and the Chair of the Compensation Committee.

 

4

--------------------------------------------------------------------------------


 

SECTION 409A.  The Company and you intend that the payments and benefits
provided for in this letter agreement either be exempt from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the rules and regulations thereunder, or be provided in a manner that complies
with Section 409A of the Code, and any ambiguity herein shall be interpreted so
as to be consistent with the intent of this paragraph.  Notwithstanding anything
contained herein to the contrary, all payments and benefits paid on account of
your termination of employment shall be paid or provided only at the time of a
termination of your employment that constitutes a “separation from service” from
the Company within the meaning of Section 409A of the Code and the regulations
and guidance promulgated thereunder (determined after applying the presumptions
set forth in Treas. Reg. Section 1.409A-1(h)(1)).  Further, if at the time of
your termination of employment with the Company, you are a “specified employee”
as defined in Section 409A of the Code as determined by the Company in
accordance with Section 409A of the Code, and the deferral of the commencement
of any payments or benefits otherwise payable hereunder as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax or interest on account of Section 409A of the Code, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in payments or benefits ultimately
paid or provided to you) until the date that is at least six (6) months
following your termination of employment with the Company (or the earliest date
permitted under Section 409A of the Code), whereupon the Company will pay you a
lump-sum amount equal to the cumulative amounts that would have otherwise been
previously paid to you under this letter agreement during the period in which
such payments or benefits were deferred.  For purposes of the limitations on
non-qualified deferred compensation under Section 409A of the Code, each payment
of compensation under this letter agreement shall be treated as a separate
payment of compensation for purposes of applying the exclusion under
Section 409A of the Code for certain short-term deferral amounts.  In no event
may you, directly or indirectly, designate the calendar year of any payment
under this letter agreement.

 

Notwithstanding anything to the contrary in this letter agreement, in-kind
benefits and reimbursements provided under this letter agreement during any
calendar year shall not affect in-kind benefits or reimbursements to be provided
in any other calendar year, other than an arrangement providing for the
reimbursement of medical expenses referred to in Section 105(b) of the Code, and
are not subject to liquidation or exchange for another benefit.  Notwithstanding
anything to the contrary in this letter agreement, reimbursement requests must
be timely submitted by you and, if timely submitted, reimbursement payments
shall be promptly made to you following such submission, but in no event later
than December 31st of the calendar year following the calendar year in which the
expense was incurred.  In no event shall you be entitled to any reimbursement
payments after December 31st of the calendar year following the calendar year in
which the expense was incurred.  This paragraph shall only apply to in-kind
benefits and reimbursements that would result in taxable compensation income to
you.

 

Additionally, in the event that following the date hereof the Company or you
reasonably determines that any compensation or benefits payable under this
letter agreement may be subject to Section 409A of the Code, the Company and you
shall work together to adopt such amendments to this letter agreement or adopt
other policies or procedures (including

 

5

--------------------------------------------------------------------------------


 

amendments, policies and procedures with retroactive effect), or take any other
commercially reasonable actions necessary or appropriate to (x) exempt the
compensation and benefits payable under this letter agreement from Section 409A
of the Code and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this letter agreement or (y) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided that neither the Company nor any of its employees or
representatives shall have any liability to you with respect to tax penalties,
accelerated taxation or interest on account of Section 409A of the Code.

 

CONTROLLING LAW:  This letter agreement shall in all respects be interpreted,
enforced and governed by the laws of the State of Minnesota.

 

SEVERABILITY:  You agree that the terms of this letter agreement are severable,
and if any provision of this letter agreement is found to be void and
unenforceable by a court, that judgment will not affect, impair or invalidate
the remainder of this letter agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

If the foregoing accurately expresses our mutual understanding, please execute
the enclosed copy of this letter in the space provided below, and return to the
undersigned.

 

Sincerely,

 

/s/ Susan E. Engel

 

Susan E. Engel, Chair, Leadership Development

 

and Compensation Committee

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

/s/ Sam Duncan

 

SAM DUNCAN

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

TERMS AND CONDITIONS OF EMPLOYMENT

 

The following are confidentiality, noncompete, nonsolicitation and mandatory
arbitration agreements referenced in the attached offer letter.  By accepting
this offer of employment, you agree to these terms and conditions.  As they
concern important legal rights, you are urged to read carefully, and consult
counsel, if necessary, to ensure you understand these provisions.

 

As used below, “You” refers to the individual to whom this offer of employment
is being extended.  “Company” refers to SUPERVALU INC., and all of its
subsidiaries, affiliates, and related companies.

 

You affirm, agree and understand that the offer letter, as attached, includes
the following provisions, and that by accepting the Company’s offer of
employment, You agree to abide by, and be bound by, the following:

 

1.                                      Confidentiality.  You acknowledge that,
in the course of your employment with the Company, You will have access to
Confidential Information that was obtained or developed by the Company at great
expense and that is zealously guarded from unauthorized disclosure.  Your access
to and possession of this Information will be due solely to your employment with
the Company.  You agree You will not, at any time during or following
termination of employment for any reason, disclose, use, or otherwise make
available to any third party, any Confidential Information relating to the
Company’s business, products, services, customers, vendors, or suppliers; trade
secrets, data, specifications, techniques; long and short term plans, existing
and prospective client, vendor, supplier, and employee lists, contacts, and
information; financial, personnel, and information system information and
applications; and any other information concerning the business of the Company
which is not disclosed to the general public or known in the industry, except
with the express written consent of the Company.  All Confidential Information,
including all copies, notes regarding, and replications of such Confidential
Information will remain the sole property of the Company, as applicable, and
must be returned to the Company immediately upon your termination from the
Company.

 

2.                                      Non-Solicitation of Customers, Vendors,
or Suppliers.  You specifically acknowledge that the Confidential Information
described above includes confidential data pertaining to existing and
prospective customers, vendors, and suppliers of the Company; that such data is
a valuable and unique asset of the business of the Company, and that the success
or failure of their businesses depends upon their ability to establish and
maintain close and continuing personal contacts and working relationships with
such existing and prospective customers, vendors, and suppliers and to develop
proposals which are specific to such existing and prospective customers, vendors
and suppliers.  Therefore, You agree that for twelve (12) months following the
date of your termination from the Company, You will not (except on behalf of the
Company, or with the Company’s express written consent) solicit, approach,
contact or attempt to solicit, approach, or

 

A-1

--------------------------------------------------------------------------------


 

contact, either directly or indirectly, on your own behalf or on behalf of any
other person or entity, any existing or prospective customers, vendors, or
suppliers of the Company with whom You had contact or about whom You gained
Confidential Information during Your employment with the Company for the purpose
of obtaining business or engaging in any commercial relationship that would be
competitive with the “Business of the Company” (as defined below) or cause such
customer, supplier, or vendor to materially change or terminate its business or
commercial relationship with the Company.  This provision is in addition to, and
not in lieu of, similar provisions in any other agreement(s) between You and the
Company.

 

3.                                      Non-Solicitation of Employees.  You
specifically acknowledge that the Confidential Information described above also
includes confidential data pertaining to Employees and agents of the Company,
and You further agree that for twelve (12) months following your termination of
employment, You will not, directly or indirectly, on your own behalf or on
behalf of any other person or entity, solicit, contact, approach, encourage,
induce or attempt to solicit, contact, approach, encourage, or induce any of the
employees or agents of the Company to terminate their employment or agency with
the Company.

 

4.                                      Non-Competition.  You covenant and agree
that for twelve (12) months following your termination of employment, You will
not, in any geographic market in which You worked on behalf of the Company, or
for which You had any sales, marketing, operational, logistical, or other
management or oversight responsibility, engage in or carry on, directly or
indirectly, as an owner, employee, agent, associate, consultant, partner, or in
any other capacity, a business competitive with the Business of the Company.

 

a.                                      The “Business of the Company” shall mean
any business or activity involved in grocery or general merchandise retailing
and supply chain logistics, including but not limited to grocery distribution,
business-to-business portal, retail support services, and third-party logistics,
of the type provided by the Company, or presented in concept to You by the
Company at any time during your employment with the Company.

 

b.                                      To “engage or carry on” shall mean to
have ownership in such business (excluding ownership of up to 1% of the
outstanding shares of a publicly-traded company) or to consult, work in, direct,
or have responsibility for any area of such business, including but not limited
to operations, logistics, sales, marketing, finance, recruiting, sourcing,
purchasing, information technology, or customer service.

 

5.                                      Mandatory Arbitration.  You covenant and
agree that any controversy or claim arising out of or relating to your
employment relationship with the Company or the termination of that relationship
must be submitted for final and binding resolution by a private and impartial
arbitration, under the Employment Dispute Resolution rules of the American
Arbitration Association.  This includes, but is not limited to, any claim that
could be asserted in court or before an administrative agency or claims for
which You have an alleged cause of action, including without limitation claims
for breach of any contract or

 

A-2

--------------------------------------------------------------------------------


 

covenant (express or implied); tort claims; claims for discrimination,
harassment or retaliation under local, state or federal statutes; claims for
wrongful discharge; claims for violations of the Family and Medical Leave Act or
any other local, state, federal or other governmental law, statute, regulation,
and whether based on statute or common law.  This includes claims against the
Company, any of its affiliated or subsidiary entities, or its individual
officers, directors, or employees.

 

This does not include the following claims:

 

a.                                      Claims for workers compensation or
unemployment benefits;

 

b.                                      Claims under the National Labor
Relations Act, as amended;

 

c.                                       Claims based on current or future
employee benefit and/or welfare plans that contain a dispute resolution
procedure therein; or

 

d.                                      Claims by the Company for injunctive or
other equitable relief based on your alleged breach of covenants under this
Exhibit A.

 

The burden of proof at arbitration shall be on the party seeking relief.  Each
party shall bear its own costs and attorneys fees.  In reaching a decision, the
arbitrator shall apply the governing substantive law applicable to the claims,
causes of action and defenses asserted by the parties.  The arbitrator shall
have the power to award all remedies that could be awarded by a court or
administrative agency in accordance with the governing and applicable
substantive law.

 

However, you agree that in the event that your employment with the Company is
terminated for Cause (as defined above), that such termination will be
determined by the Company in its sole discretion in a manner consistent with the
terms of the Company’s Executive & Officer Severance Pay Plan and such decision
will be final and binding as approved by the Company’s Board of Directors.

 

You also agree that the arbitration procedure described herein does not alter
your status as an “at-will” employee, meaning both you and the Company have the
right to terminate employment at any time and for any reason.

 

6.                                      Governing Law.  You agree that the
internal law, and not the law of conflicts, of the State of Minnesota, shall
govern all questions concerning the validity, construction and effect of this
Agreement.

 

A-3

--------------------------------------------------------------------------------